Case 2:16-cv-00816-CCC-JBC Document 249 Filed 10/16/19 Page 1 of 2 PagelD: 5505

PPUND MCDONWNELL, P.C.
ATTORNEYS AT LAW

 

 

/DAVIDITPFEND 139 PROSPECT STREET ee
MARY C. MCDONNELL #f SECOND FLOOR 2001 US Hwy 46
GERALD A. SHEPARD RIDGEWOOD, NEW JERSEY Ste 104 —

07450 Parsippany, NJ 0705-4

# ALSO MEMBER OF NEW YORK BAR NEW YORK OFFICE

170 Old Country Road

Pel: (201)857-5040 Suite 608
Fax: (201) 857-5041 Mineola, NY 11501
wwiw.phindmedonnell.com

 

October 16, 2019

The Honorable Claire C. Cecchi, U.S.D.J.
United States District Court of New Jersey
Martin Luther King Building

50 Walnut Street

Newark, New Jersey 07101

Re: D’Antonio v. Borough of Allendale et al.
Civil Action No. 2:2016-cv-00816 (CCC)(JBC)

Dear Judge Cecchi:

This office represents Defendants, Borough of Allendale, its official, Stiles
Thomas, and its attorneys, David Bole, Esq., David Pfund, Esq. and Mary
McDonnell, Esq., (collectively “the Allendale Defendants”) in the above referenced
matter. This letter is submitted in response to Pro Se plaintiffs letter of today’s date.

Pro Se plaintiffs letter requests that “writs of execution for default judgments
against Jack Levin/Borough of Allendale, Thomas Monahan and Louis Capazzi” be
signed.

By way of clarification, default has not been entered against the Borough of
Allendale or any other Allendale defendant listed above. As the Court is aware,
Motions to Dismiss were filed by the Allendale defendants in lieu of filing answer
pursuant to Fed. R. Civ. P. Rule 12(b)(6).
Case 2:16-cv-00816-CCC-JBC Document 249 Filed 10/16/19 Page 2 of 2 PagelD: 5506

Thank you for your attention to the above.

Respectfully submitted,

Buh

MCM/dcb MARY CNMCDONNELL
